Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.888 Page 1 of 29



 D. Loren Washburn (#10993)
 ARMSTRONG TEASDALE
 201 South Main Street
 Suite 2400
 Salt Lake City, UT, 84111
 Telephone: (800) 243-5070
 lwashburn@atllp.com

 Michael A. Pineiro (pro hac vice)
 MARCUS NEIMAN RASHBAUM & PINEIRO LLP
 2 South Biscayne Blvd., Suite 2530
 Miami, FL 33131
 Telephone: (305) 400-4268
 mpineiro@mnrlawfirm.com

 Michael C. Fasano (pro hac vice)
 FASANO LAW FIRM, PLLC
 2 S. Biscayne Blvd., Suite 2530
 Miami, FL 33131
 Telephone: (786) 530-5239
 mfasano@fasanolaw.com

 Attorneys for Gelt Trading, Ltd. and Proposed Class

                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION

  GELT TRADING, LTD., a Cayman Islands Case No. 2:20-cv-00368-CMR
  limited company,

         Plaintiff,                                SECOND AMENDED CLASS ACTION
                                                   COMPLAINT (PROPOSED CLASS
  v.                                               ACTION)

  CO-DIAGNOSTICS, INC., a Utah                     JURY DEMANDED
  Corporation, DWIGHT EGAN, JAMES
  NELSON, EUGENE DURENARD,
  EDWARD MURPHY, RICHARD SERBIN,
  REED BENSON, BRENT SATTERFIELD,

         Defendants.

        GELT TRADING, LTD. (“Gelt” or “Lead Plaintiff”), by and through its undersigned

 counsel, and on behalf of itself and all similarly situated plaintiffs, and for its Second Amended

 Class Action Complaint against the Defendants CO-DIAGNOSTICS, INC. (“Co-Diagnostics” or


                                                         SECOND AMENDED CLASS ACTION COMPLAINT
                                                              CASE NO. 2:20-CV-00368-CMR, PAGE 1
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.889 Page 2 of 29




 “Company”), DWIGHT EGAN, JAMES NELSON, EUGENE DURENARD, EDWARD

 MURPHY, RICHARD SERBIN, REED BENSON, and BRENT SATTERFIELD, hereby states

 as follows:

                                        INTRODUCTION
        1.      As the Covid-19 global pandemic began to spread to the United States, government

 and public health officials on the state and federal levels moved quickly to establish strategies to

 prevent the disease from devastating the country. Universally, those government strategies were

 predicated on establishing effective systems for mass testing of the U.S. population for the Covid-

 19 virus.

        2.      Fast, accurate, and readily accessible testing for Covid-19 provides government

 officials with crucial health information and data needed to combat the pandemic. It allows them

 to assess, in real-time, outbreaks of the virus and to take appropriate policy actions—such as

 quarantining and social distancing measures intended to prevent further mass transmission. Testing

 also allows governments to allocate and, if necessary, seek resources to ensure that our public and

 private health systems can appropriately provide care for Covid-19 patients who require medical

 intervention and treatment.

        3.      To be sure, the ingenuity and industriousness of American enterprise has been

 integral to the country’s response to the Covid-19 pandemic. Health officials have worked closely

 with U.S. and international medical and pharmaceutical companies to develop Covid-19 tests, to

 seek potential therapeutics for the virus, and to ultimately obtain a vaccine. Many American

 companies have stepped up to this tremendous challenge, working with government counterparts

 to mitigate and hopefully end this pandemic.

        4.      There are, however, some companies and corporate executives who have sought to

 unfairly exploit this novel pandemic for their financial gain—including by, among other things,

 misleading the public about the efficacy of their products in combatting the pandemic. Defendant

 Co-Diagnostics is one of those companies.

        5.      As explained in greater detail below, Co-Diagnostics, through its PhD level

                                                          SECOND AMENDED CLASS ACTION COMPLAINT
                                                               CASE NO. 2:20-CV-00368-CMR, PAGE 2
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.890 Page 3 of 29




 scientists and at the direction of the Company’s officers and directors, made continual, knowing,

 and willful misstatements about their main product, a Covid-19 diagnostic test marketed under the

 name “Logix Smart”, to pump up the price of Co-Diagnostics’ stock while the officers and

 directors exercised low priced options and dumped their stock into the market without informing

 the investing public. Co-Diagnostics’ and its directors’ and officers’ fraudulent misstatements,

 and disregard for the basic scientific principles that make the falsity of their statements clear in

 retrospect, caused investors to lose hundreds of millions of dollars.

         6.       Unlike many securities fraud cases, the Co-Diagnostics fraud is blunt and simple to

 understand. Early in the Covid-19 pandemic, drug companies were racing to create an accurate

 diagnostic test for the virus that had quick response times. Co-Diagnostics seemingly won that

 race. Co-Diagnostics announced that it had received regulatory clearance to sell its tests in the

 European Community on February 24, 2020—the first company in the world to receive this

 clearance. Then, on April 6, 2020, the Company announced that it had received Emergency Use

 Authorization for its tests from the U.S. Food and Drug Administration.

         7.       Throughout this time and thereafter, Co-Diagnostics, through its Chief Science

 Officer, and directed by other officers and directors made unequivocal statements to the market

 that its Covid-19 tests were 100% accurate—a staggering claim that appeared to set Co-

 Diagnostics apart from other competitors developing Covid-19 tests. As was later revealed,

 however, this was not true: Co-Diagnostics’ Covid-19 tests are materially less than 100% accurate

 – a discrepancy that can have momentous adverse consequences if Co-Diagnostics’ tests are used

 on a widespread basis, as intended. 1 Nonetheless, Co-Diagnostics’ first-to-market test, together

 with its claims that its tests were perfectly accurate, allowed Co-Diagnostics to sign lucrative

 contracts with state governments in the U.S. and governments around the world.


 1
   Diagnostics tests that are even slightly less than 100% accurate in clinical testing can have extraordinary
 public health consequences when it comes to practical testing accuracy in a field setting. For example, if a
 diagnostics test has a 98% “specificity” and “sensitivity” rate (two metrics that factor into a test’s accuracy),
 the practical effect is that 1 in 3 tests will return false positive results for Covid-19. For this reason, it is
 critical that market leaders in this area have nearly perfect accuracy metrics in clinical settings.

                                                                  SECOND AMENDED CLASS ACTION COMPLAINT
                                                                       CASE NO. 2:20-CV-00368-CMR, PAGE 3
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.891 Page 4 of 29




           8.    As a result of this misrepresentation and the influx of taxpayer dollars to Co-

 Diagnostics, the Company’s stock soared—until it crashed. The crash came when Co-Diagnostics

 began acting evasively about its Covid-19 tests’ true accuracy and both regulatory authorities and

 investigative journalists contradicted claims made by Co-Diagnostics about the accuracy of

 diagnostic tests.

           9.    Prior to the release of the news undermining Co-Diagnostics’ false claims of 100%

 accuracy, Co-Diagnostics’ stock enjoyed an all-time high stock price of $29.72 per share and a

 market capitalization of over $800 million. This was quite an accomplishment for a Company that

 was at risk of being delisted from the exchange on New Year’s Day, 2020, when it was trading at

 $.91 and was worth less than $25 million. Just a year ago, Co-Diagnostics was also in danger of

 being delisted from NASDAQ on July 2, 2019 because it was consistently trading under a dollar;

 now it was trading at thirty times that. Co-Diagnostics officers and directors were poised to make

 a fortune on the inflated stock price.

           10.   On May 14, 2020, Co-Diagnostics was set to announce its first quarter earnings

 after markets closed. Before the markets closed and before the earnings call, however, news outlets

 reported that Co-Diagnostics was reticent to participate in U.S.-based testing to verify its accuracy

 claims.

           11.   As public reports casting doubt on Co-Diagnostics claims of 100% accuracy began

 to circulate, the stock declined rapidly. After negative information about the Co-diagnostics’ tests

 began to be reported, the stock went from its daily high of $29.52, down to $20, and hit an intra-

 day low of $18.35 before closing at $22.13. The losses on May 14, 2020, were so sudden that the

 stock stopped trading at one or two periods during the day, and its losses may have been even more

 severe but for NASDAQ’s intervention.

           12.   After markets closed and with this information in hand, Co-Diagnostics issued an

 earnings report for the first quarter of 2020 and held a call that commented on the Company’s

 future prospects. On the call, CEO Dwight Egan offered a glowing report explaining that the

 Company had sold 6 million tests, and had already purchased components to manufacture an

                                                           SECOND AMENDED CLASS ACTION COMPLAINT
                                                                CASE NO. 2:20-CV-00368-CMR, PAGE 4
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.892 Page 5 of 29




 additional 20 million tests that were ordered by customers.

        13.     However, during the call neither Egan nor its Chief Financial Officer, Reed Benson,

 made mention of the public statements made by third parties relating to the tests’ accuracy.

 Notably, Chief Science Officer, and inventor of Co-Diagnostics’ technology, Brent Satterfield, Ph.

 D., was absent from the call and did not address the allegations after boasting to the market about

 Co-Diagnostics’ Covid-19 testing accuracy in press releases in the weeks leading up to the

 Company’s earnings announcement.

        14.     That evening, in response to other drug companies’ widely-reported test accuracy

 struggles, financial news services began reporting that the U.S. Food and Drug Administration

 announced publicly that no Covid-19 test is 100% accurate. Of course, this announcement by the

 FDA undermined Co-Diagnostics’ claims about its tests’ perfect accuracy.

        15.     When markets opened on May 15, 2020, the stock had slid to $15.80 per share—

 almost a 50% drop from its recent high. Today, the stock trades at at around $10 per share on

 severely reduced volume, with expectations that the stock will trend lower due to the Company’s

 product not being what it promised, public skepticism, and the realization by investors that Co-

 Diagnostics was a flash-in-the-pan Company that achieved astronomical gains by deceiving the

 public while it was wrestling with an unprecedented global pandemic.

        16.     During this time, and with a cloud of doubt hanging over the Company’s claims of

 accuracy, Co-Diagnostics’ directors and officers have been rapidly exercising stock options for

 pennies per share and immediately selling their shares into the market reaping millions of dollars

 from the fraud-inflated price of the stock. The investing public at large does not have the luxury

 of purchasing its shares at pennies on the dollar. Investors who believed Co-Diagnostics claims of

 100% accuracy have lost hundreds of millions of dollars as a result of Co-Diagnostics’ blatantly

 fraudulent statements to the investing public.

        17.     This class action, therefore, seeks to hold Co-Diagnostics and its executives to

 account for their misrepresentations on behalf of defrauded investors.



                                                          SECOND AMENDED CLASS ACTION COMPLAINT
                                                               CASE NO. 2:20-CV-00368-CMR, PAGE 5
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.893 Page 6 of 29




                                   JURISDICTION AND VENUE
         18.     The Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1332 because the

 claims asserted are between citizens of a foreign nation and citizens of this state. The Court also

 has original jurisdiction pursuant to 28 U.S.C. § 1331, because questions of federal securities law

 predominate the asserted claims.

         19.     The Court has personal jurisdiction because the Defendants committed tortious acts

 within this judicial district and Defendants reside in Utah.

         20.     Pursuant to 28 U.S.C. § 1391, venue is proper in this Judicial District because a
 substantial part of the events or omissions giving rise to the claim occurred in this Judicial District.

         21.     All conditions precedent have occurred, been performed or have otherwise been

 waived.

         22.     Gelt has retained the undersigned law firms to prosecute this action and has agreed

 to pay the law firm a reasonable fee for its services, plus out of pocket expenses.

                                               PARTIES
         23.     The Plaintiff, Gelt, is a Cayman Islands limited company.

         24.     Defendant, Co-Diagnostics, Inc. is a Utah Corporation with offices in Salt Lake

 City, Utah.

         25.     Defendants, Dwight Egan, James Nelson, Eugene Durenard, Edward Murphy,

 Richard Serbin, Reed Benson, and Brent Satterfield are directors and/or officers of Co-

 Diagnostics.   Upon information and belief, each individual defendant resides and conducts

 business in the State of Utah.

         26.     The Defendants named above, other than Co-Diagnostics, are referred to herein as

 the “Individual Defendants.” During the Class Period, the Individual Defendants, as senior

 executive officers and/or directors of Co-Diagnostics, were privy to confidential and proprietary

 information concerning Co-Diagnostics, its operations, finances, financial condition and present

 and future business prospects. The Individual Defendants also had access to material adverse non-

 public information concerning Co-Diagnostics, as discussed in detail below. Because of their

                                                             SECOND AMENDED CLASS ACTION COMPLAINT
                                                                  CASE NO. 2:20-CV-00368-CMR, PAGE 6
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.894 Page 7 of 29




 positions with Co-Diagnostics, the Individual Defendants had access to non-public information

 about its business, finances, products, markets and present and future business prospects via access

 to internal corporate documents, conversations and connections with other corporate officers and

 employees, attendance at management and/or board of directors meetings and committees thereof,

 and via reports and other information provided to them in connection therewith. Because of their

 possession of such information, the Individual Defendants knew or recklessly disregarded that the

 adverse facts specified herein had not been disclosed to, and were being concealed from, the

 investing public.

        27.     Brent Satterfield and Co-Diagnostics are liable as direct participants in the wrongs

 complained of herein. In addition, the Individual Defendants, by reason of their status as senior

 executive officers and/or directors, were “controlling persons” within the meaning of Section 20(a)

 of the Exchange Act and had the power and influence to cause the Company to engage in the

 unlawful conduct complained of herein. Because of their positions of control, the Individual

 Defendants were able to and did, directly or indirectly, control the conduct of Co-Diagnostics’

 business and participated in the conduct alleged below.

        28.     The Individual Defendants, because of their positions with Co-Diagnostics,

 controlled and/or possessed the authority to control the contents of its reports, press releases and

 presentations to securities analysts and through them, to the investing public. The Individual

 Defendants were provided with copies of the Company’s reports and press releases alleged herein

 to be misleading prior to or shortly after their issuance and had the ability and opportunity to

 prevent their issuance or cause them to be corrected.

        29.     As senior executive officers and/or directors and as controlling persons of a

 publicly traded company whose common stock was, and is, registered with the SEC pursuant to

 the Exchange Act, and was, and is, traded on the NASDAQ Exchange and governed by the federal

 securities laws, the Individual Defendants had a duty to disseminate promptly accurate and truthful

 information with respect to Co-Diagnostics’ financial condition and performance, growth,

 operations, financial statements, business, products, markets, management, earnings and present

                                                           SECOND AMENDED CLASS ACTION COMPLAINT
                                                                CASE NO. 2:20-CV-00368-CMR, PAGE 7
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.895 Page 8 of 29




 and future business prospects, to correct any previously issued statements that had become

 materially misleading or untrue, so that the market price of Co-Diagnostics’ securities would be

 based upon truthful and accurate information. The Individual Defendants’ misrepresentations and

 omissions during the Class Period violated these specific requirements and obligations.

         30.        Defendants are liable as participants in a fraudulent scheme and course of conduct

 which operated as a fraud or deceit on purchasers of Co-Diagnostics publicly traded securities by

 disseminating materially false and misleading statements and/or concealing material adverse facts.

 The scheme: (i) deceived the investing public regarding Co-Diagnostics’ business, operations and

 management and the intrinsic value of Co-Diagnostics securities; and (ii) caused Lead Plaintiff

 and members of the Class to purchase Co-Diagnostics publicly traded securities at artificially

 inflated prices.

                       LEAD PLAINTIFF’S CLASS ACTION ALLEGATIONS
         31.        Proposed Lead Plaintiff brings this action as a class action pursuant to Federal Rule

 of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all those who purchased the

 securities of Co-Diagnostics between April 30, 2020 and May 15, 2020, (the “Class Period”)

 inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are Defendants,

 the officers and directors of the Company, at all relevant times, members of their immediate

 families and their legal representatives, heirs, successors or assigns and any entity in which

 Defendants have or had a controlling interest.

         32.        Between May 13, 2020 and May 14, 2020, Gelt purchased and sold Co-

 Diagnostics’ (NASDAQ: CODX) stock as follows:

               •    On May 13, 2020, Gelt purchased 7,000 shares of CODX stock at a price of $21.20

                    and sold those shares that same day for $22.12, and also purchased 3,000 shares at

                    a price of $23.42 and sold those shares that same day for $23.68. These trades

                    resulted in a net gain of $7,171.90

               •    On May 14, 2020, Gelt purchased 22,000 shares of CODX at a price of $26.65 and

                    sold those shares that same day for $20.97, resulting in a loss of $125,017.77.

                                                              SECOND AMENDED CLASS ACTION COMPLAINT
                                                                   CASE NO. 2:20-CV-00368-CMR, PAGE 8
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.896 Page 9 of 29




        33.     Gelt’s net losses equal $117,845.87 during the class period.

        34.     The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Co-Diagnostics stock was actively traded on the

 NASDAQ Exchange. While the exact number of Class members is unknown to Lead Plaintiff at

 this time and can only be ascertained through appropriate discovery, Lead Plaintiff believes that

 there are hundreds or thousands of members in the proposed Class. For example, on the last two

 days of the class period alone almost 75 million shares of Co-Diagnostics were bought and sold,

 meaning that each issued and outstanding share of stock changed hands an average of three times

 on those days alone. Record owners and other members of the Class may be identified from records

 maintained by Co-Diagnostics or its transfer agent and may be notified of the pendency of this

 action by mail, using the form of notice similar to that customarily used in securities class actions.

        35.     Lead Plaintiff’s claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law complained of herein. Lead Plaintiff purchased shares prior to May 14, when the truth

 about the tests’ accuracy began to be revealed, at a price much higher than the price at which the

 stock traded after the truth of the tests’ accuracy was publicly revealed.

        36.     Lead Plaintiff will fairly and adequately protect the interests of the members of the

 Class and has retained counsel competent and experienced in class and securities litigation.

        37.     Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:


                (a)     whether the federal securities laws were violated by Defendants’
                acts as alleged herein;

                (b)    whether statements made by Defendants to the investing public
                during the Class Period misrepresented material facts about the
                business and operations of Co-Diagnostics;

                (c)     whether the prices of Co-Diagnostics’ publicly traded securities

                                                            SECOND AMENDED CLASS ACTION COMPLAINT
                                                                 CASE NO. 2:20-CV-00368-CMR, PAGE 9
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.897 Page 10 of 29




                were artificially inflated during the Class Period; and

                (d)    to what extent the members of the Class have sustained damages
                and the proper measure of damages.
        38.     A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

 damages suffered by individual Class members may be relatively small, the expense and burden

 of individual litigation make it impossible for members of the Class to individually redress the

 wrongs done to them. There will be no difficulty in the management of this action as a class action.

                 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
 I.     History of Co-Diagnostics and Historical Market Performance

        39.     Co-Diagnostics, Inc. was formed on April 18, 2013, as a Utah corporation. Upon

 information and belief, the Company was formed to monetize the DNA-testing technology

 developed by Biomedical Engineering PhD Brent Satterfield.

        40.     Defendant Egan, Co-Diagnostics’ current CEO, joined the Company as an officer

 and director in April 2013.

        41.     Defendant Benson has served as the Company’s CFO, board secretary, and as a

 director of Co-Diagnostics since 2014.

        42.     After several years of operating as a “start-up” in the private sector, Co-Diagnostics

 filed an SEC Form S-1 Registration Statement on April 28, 2017, with an attached prospectus.

        43.     The prospectus described that the Company owned proprietary technology that

 enabled it to do DNA testing for diagnostic purposes.

        44.     For example, the prospectus stated that, as of 2017, Co-Diagnostics’ primary source

 of revenue was from selling diagnostics tests for Zika Virus, Tuberculosis, Hepatitis B, Hepatitis

 C, Malaria, Dengue Fever, and HIV. Its customers were primarily located in the Caribbean, in

 Central and South America, in North America, and in India.

        45.     The Company forecasted that it would be authorized to sell Tuberculosis, Hepatitis

 B, and Hepatitis C tests in the European Union in 2018 and 2019.


                                                           SECOND AMENDED CLASS ACTION COMPLAINT
                                                               CASE NO. 2:20-CV-00368-CMR, PAGE 10
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.898 Page 11 of 29




        46.     The prospectus admits that beyond 2019, the Company did not have a plan for

 further research and development or any target diseases that it was aiming to create diagnostic tests

 for, but anticipated selling tests “based on need and regulatory barriers” in the United States.

        47.     The stock first listed on the NASDAQ exchange on July 12, 2017 and opened at

 $6. The stock slowly slid down in price to become a “penny stock” trading at less than $1 per

 share for extended periods. The stock closed on December 31, 2019 at $0.8952 per share.

        48.     Co-Diagnostics was in danger of being delisted from the NASDAQ, which requires

 that companies not trade below $1.00 per share to continue being listed on the exchange.

 II.    Co-Diagnostics, Without Direction or Strategy, Stumbles Into Its Best Possible
        Opportunity as the World Begins to Reel from the Covid-19 Pandemic
        49.     As is now common knowledge, in late 2019, a new virus began to spread rapidly

 throughout Asia. That virus, which has become known as Covid-19, has ravaged the world’s

 economies and healthcare systems, and has resulted in millions of infections and hundreds of

 thousands of deaths. Covid-19 is a virus and it can be detected by DNA-based testing. Because

 Co-Diagnostics was already in the DNA-based testing business, the world’s need for accurate

 Covid-19 testing presented a unique opportunity to Co-Diagnostics to use its technology and to

 earn sums of money of which it could only previously dream.

        50.     According to Co-Diagnostics, it began developing Covid-19 tests rapidly using a
 technology called CoPrimer, which was developed and patented by Satterfield before the outbreak.

 Based on public reports, Co-Diagnostics used the CoPrimer technology to develop a Covid-19

 diagnostics test within one week.

        51.     CoPrimer allegedly worked so well that Co-Diagnostics, despite its relatively small

 size, became the first company in the world to obtain the prestigious CE marking for its Covid-19

 tests. The CE certification mark indicates conformity with health, safety, and environmental

 protection standards for products sold within the European Economic Area.

        52.     Co-Diagnostics announced on February 24, 2020, that it had received regulatory

 approval to sell in the European Community. It was the first U.S. company to receive approval

                                                           SECOND AMENDED CLASS ACTION COMPLAINT
                                                               CASE NO. 2:20-CV-00368-CMR, PAGE 11
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.899 Page 12 of 29




 for the export to Europe of Covid-19 test kits.

          53.     Co-Diagnostics’ stock began to rise on the news. The stock traded at over $15 per

 share at the end of February 2020, and at over $17 per share in early March.

          54.     On April 6, 2020, Co-Diagnostics became the first company to receive approval

 from the U.S. FDA for its Covid-19 tests under an Emergency Use Authorization, which permitted

 Co-Diagnostics’ tests to be used by certified clinical laboratories in the U.S. for the diagnosis of

 Covid-19.

          55.     The stock, which in the weeks after the CE announcement had settled to $8 per
 share, began to climb again.

          56.     Co-Diagnostics rushed its product to market because it had many larger competitors

 who were also hurrying to be the first, and best test, available to the global market.

 III.     Co-Diagnostics Makes Material Misrepresentations About Its Covid-19 Tests,
          Sending Its Stock Soaring—And Then Crashing
          57.     After Co-Diagnostics obtained its certifications, it began selling millions of dollars’

 worth of Covid-19 tests to 50 countries and more than 12 states in the U.S. The stock continued

 to climb.

          58.     During this time, Co-Diagnostics was able to obtain lucrative contracts to provide

 testing to states and foreign countries. For example, Co-Diagnostics was going to provide the
 majority of the tests for a $5 million contract with the state of Utah that ran from March 31, 2020

 through May 30, 2020. Co-Diagnostics was also to provide tests for a contract with Iowa totaling

 $26 million for approximately 540,000 testing kits.

          59.     Not all news was good, however. On April 30, 2020, The Salt Lake Tribune

 published an article titled “‘This is a Potential Public Health Disaster’: COVID-19 results from

 TestUtah.com are raising questions.” 2 The article questioned the accuracy of Co-Diagnostics tests

 being used at sites run by TestUtah.com.

          60.     Satterfield tried to downplay the questions raised by the article and to put investors

 2
     https://www.sltrib.com/news/2020/04/30/this-is-potential-public/

                                                             SECOND AMENDED CLASS ACTION COMPLAINT
                                                                 CASE NO. 2:20-CV-00368-CMR, PAGE 12
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.900 Page 13 of 29




 at ease by creating the misleading impression that the tests were close to perfect. In a statement to

 the Tribune, Satterfield claimed that the alleged inaccuracies were due to “population differences,”

 and he reassured the market that Co-Diagnostics’ tests were between 99.52% and 100% accurate

 in unspecified FDA and European studies.

        61.     These statements created the false impression that Co-Diagnostics’ test was close

 to perfect. Satterfield, a Ph.D in Biomedical Engineering, knew that his statements were

 misleading when he made them. As a sophisticated scientist who develops diagnostic tests,

 Satterfield knew that a perfectly accurate test does not exist in the real world. However, by his

 statements on April 30, 2020, he intended to mislead reasonable investors and create the

 impression that Co-Diagnostics’ test was perfect.

        62.     On May 1, 2020, Co-Diagnostics decided to double-down on its previous

 misleading statement. On that day, it issued a press release titled: “Co-Diagnostics, Inc. Releases

 COVID-19 Test Performance Data: Consistently Demonstrates 100% Sensitivity and 100%

 Specificity Across Independent Evaluations”. The press release unequivocally stated that Co-

 Diagnostics Covid-19 tests were 100% accurate based on data gathered from across the world:

                Co-Diagnostics, Inc. (Nasdaq:CODX) (the Company), a molecular
                diagnostics company with a unique, patented platform for the
                development of diagnostic tests, today released COVID-19 test
                performance data demonstrating 100% sensitivity and 100%
                specificity, the metrics used to determine accuracy in molecular
                diagnostics testing.

                The data being released comes from independent evaluations of the
                performance of the Company’s COVID-19 test in the field. These
                evaluations were conducted in Mexico by the Mexican Department
                of Epidemiology (“InDRE”), India, and elsewhere in the US and
                abroad. Each study concluded 100% concordance for both
                specificity and sensitivity.
        63.     In the press release, Satterfield did not mention that the tests might be less than

 100% accurate—abandoning his recognition that the tests were between 99.52% and 100%

 accurate. Instead, Satterfield insisted that Co-Diagnostics’ tests were 100% accurate based on the

 experimental data:

                                                           SECOND AMENDED CLASS ACTION COMPLAINT
                                                               CASE NO. 2:20-CV-00368-CMR, PAGE 13
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.901 Page 14 of 29




                In remarking on the test’s favorable limit of detection (LOD) results
                in the evaluations, Brent Satterfield, PhD said, “In diagnostics, the
                limit of detection or LOD is a single metric that helps inform the key
                metrics of sensitivity and specificity but is not relevant as a stand-
                alone data point. Other metrics that are important are availability,
                ease of use and throughput. In countries where we have been
                evaluated against other tests, we have consistently and repeatedly
                achieved 100% clinical sensitivity and specificity and you can’t do
                better than that.”
 (emphasis added).

        64.     As Defendants were well aware, this press release materially misstated the accuracy

 of the Company’s Covid-19 tests and omitted material information that the Company’s tests have
 problems with their accuracy and are significantly less than 100% accurate.

        65.     In an NPR article released months after Satterfield made the above statement,

 experts called Co-Diagnostics’ claims of 100% accuracy “laughable:” “Experts say a perfectly

 accurate test simply does not exist in the real world. Dr. H. Gilbert Welch, a scientist at Brigham

 and Women’s Hospital in Boston, called claims of 100% accuracy ‘laughable.’ ‘All [of] our

 diagnostic tests are imperfect,’ Welch told NPR. ‘Any time someone says I make a perfect product

 and there’s never a problem, I think people should be a little skeptical.’” 3
        66.     While in most situations, 99.5% accuracy and 100% accuracy are functionally

 equivalent, in diagnostic testing of diseases with a low population saturation, the difference can

 dramatically affect whether a test has any value to public health officials.

        67.     For example, in Utah Covid-19 testing has fairly consistently resulted in only 5%

 of apparently-symptomatic test subjects testing positive for Covid-19. In other words, for every

 1,000 tests, only about 50 people test positive. However, even if Co-Diagnostics tests were 99.5%

 accurate—and it appears they are much less accurate than that—as described in greater detail

 below, there would be five people who did not have Covid-19 but who tested positive. In other

 words, one in ten people who tested positive would not have the disease. At only slightly lower


 3
  https://www.npr.org/2020/12/02/940745870/stock-sales-by-leaders-at-coronavirus-testing-
 company-raise-legal-concerns

                                                            SECOND AMENDED CLASS ACTION COMPLAINT
                                                                CASE NO. 2:20-CV-00368-CMR, PAGE 14
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.902 Page 15 of 29




 accuracy rates, the test becomes essentially worthless for public health testing and tracing.

           68.       Consistent with this, the April 30th Tribune article reported that Co-Diagnostics

 tests being used by TestUtah.com resulted in only a 1% to 2% positive test rate even in

 symptomatic patients, suggesting that Co-Diagnostics tests were only accurately reporting half of

 the Covid-19 infections—meaning that the accuracy rate of the Company’s tests was even worse

 than the 99.5% that Co-Diagnostics initially claimed and extraordinarily worse than the 100%

 accuracy rate Co-Diagnostics began to tout in early May.

           69.       The market, however, accepted Co-Diagnostics false claims of 100% accuracy, and

 understood Co-Diagnostics’ statements to mean their tests were perfect -- sending the Company’s

 share price soaring. For example, the following publications repeated Co-Diagnostics’ claims,

 amplifying their effect on the market:

                 •   “Co-Diagnostics (CODX) said Friday its coronavirus test has proven
                     100% accurate in field testing — leading CODX stock to rocket.” Allison
                     Gatlin, Investor’s Business Daily, “Coronavirus Test Maker Soars As Its
                     Diagnostic Proves 100% Accurate.” 4

                 •   “Co-Diagnostics says coronavirus test shows spotless sensitivity data in
                     independent evaluations” 5 Proactiveinvestors.com

                 •   “Co-Diagnostics Is a Smart Way to Play Coronavirus Testing: The company's tests are
                     reportedly 100% accurate in at least three countries” Louis Navellier,
                     Investorplace.com6
           70.       Co-Diagnostics did not release any clarifying statement about the accuracy of its

 test and has not addressed the allegations in public filings or press releases.

           71.       Co-Diagnostics’ stock continued to rise in May 2020, as investors anticipated an

 earnings announcement and financial report for the first quarter of 2020 on May 14, 2020 after

 markets closed.

 4
     https://www.investors.com/news/technology/codx-stock-soars-coronavirus-test-proves-accurate/
 5
  https://www.proactiveinvestors.com/companies/news/918662/co-diagnostics-says-coronavirus-
 test-shows-spotless-sensitivity-data-in-independent-evaluations-918662.html
 6
     https://investorplace.com/2020/05/co-diagnostics-codx-stock-smart-coronavirus-play/

                                                                  SECOND AMENDED CLASS ACTION COMPLAINT
                                                                      CASE NO. 2:20-CV-00368-CMR, PAGE 15
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.903 Page 16 of 29




          72.     Co-Diagnostics’ plan to repress negative reports about its tests seemed to work. On

 May 14, 2020, the stock reached an all-time high of $29.72, an extraordinary climb from its

 $0.8952 year-end 2019 price.

          73.     However, around that same time, Co-Diagnostics’ claims of test accuracy became

 unsustainable.

          74.     In the late morning and early afternoon of May 14, 2020, third parties revealed

 startling information about Co-Diagnostics’ allegedly 100% accurate test.

          75.     The Salt Lake Tribune reported that TestUtah.com, which used tests developed by

 Co-Diagnostics, “declined to join other major Utah labs in a joint experiment to confirm one

 another’s quality.” 7 Moreover, The Salt Lake Tribune revealed that TestUtah’s tests [by Co-
 Diagnostics] “have a higher ‘limit of detection’ — that is, they require more of the virus to trigger

 a positive result — than most other coronavirus tests approved for sale in the U.S., according to

 an analysis by the life sciences publication BioCentury.” This meant that Co-Diagnostics tests

 were likely to have a much higher false negative reporting rate, meaning that potentially thousands

 of infected people were inaccurately told that they did not have the disease, an observation that

 was consistent with earlier concerns about TestUtah’s lower rate of positive test results.

          76.     The Tribune article also expressed concern relating to TestNebraska.com and

 TestIowa.com, testing services that also used Co-Diagnostics tests.

          77.     Also on May 14th, Iowa Governor Kim Reynolds issued a public statement saying,

 “I’m pleased to announce that the State Hygienic Lab completed the Test Iowa validation process

 yesterday, achieving high ratings of 95 percent accuracy for determining positives and 99.7 percent

 accuracy for determining negatives.” 8 These results did not comport with statements previously

 made by Co-Diagnostics on May 1, 2020.

          78.     In fact, Satterfield himself recently confessed to The New Yorker that the lower

 7
     https://www.sltrib.com/news/2020/05/14/testutah-declines-join/
 8
   https://www.thegazette.com/subject/opinion/staff-columnist/investors-warn-co-diagnostics-the-
 company-behind-testiowas-covid-19-tests-isnt-what-it-appears-20200520

                                                           SECOND AMENDED CLASS ACTION COMPLAINT
                                                               CASE NO. 2:20-CV-00368-CMR, PAGE 16
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.904 Page 17 of 29




 positive rates for Co-Diagnostic’s tests “has certainly got all of us scratching our heads a bit,” and

 that the tests will correctly identify 95% of true positive results—a massive discrepancy from Co-

 Diagnostics’ representations of 100% accuracy given that the tests are intended to be administered

 among hundreds of thousands or even millions of people. 9

           79.    Based on the release of third-party information casting serious doubt as to Co-

 Diagnostics’ bold claims of 100% accuracy, the stock price began to fall, closing the day at $22.13

 after hitting an intra-day low of $18.35, a greater than 38% decrease in price within hours.

           80.    At that point, Co-Diagnostics could have, but did not, revise its claims of 100% test

 accuracy, given that Co-Diagnostics released earnings and first quarter 2020 financials to the

 public shortly after the market closed and had a scheduled investor call for the same evening.

           81.    Co-Diagnostics did report that it achieved record sales and that the start-up had

 finally, after nearly 7 years, reached profitability; however, it did not address the testing accuracy

 or sensitivity allegations or correct Satterfield’s prior statements about tests being 100% accurate.

           82.    Rather, the call was described by The Gazette, a Cedar Rapids, Iowa publication

 covering TestIowa.com as sounding “more like Thanksgiving with drunk uncles — dogs were

 barking, people were swearing, and someone was moaning.” 10 The Gazette also accurately noted
 that “[n]one of Co-Diagnostics or Nomi Health’s news releases about the Logix Smart tests have

 revealed how many tests have been sold, for how much, and so far all three testing initiatives in

 Iowa, Nebraska and Utah have been secretive about the tests and the results.”

           83.    The same day, the United States FDA issued a press release about testing accuracy.

 Another much larger drug company (Abbott Laboratories) had created a diagnostic test for Covid-

 19 that was under increasing public scrutiny for apparent inaccuracy. The FDA announced to the

 public that “[t]he FDA looks at a variety of sources to identify and understand potential patterns

 or significant issues with the use of the Abbott test. No diagnostic test will be 100% accurate due

 9
         https://www.newyorker.com/tech/annals-of-technology/how-utahs-tech-industry-tried-to-
 disrupt-coronavirus-testing
 10
      See Fn. 8

                                                            SECOND AMENDED CLASS ACTION COMPLAINT
                                                                CASE NO. 2:20-CV-00368-CMR, PAGE 17
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.905 Page 18 of 29




 to performance characteristics, specimen handling, or user error, which is why it is important to

 study patterns and identify the cause of suspected false results so any significant issues can be

 addressed quickly.” (emphasis added). 11

        84.     Based on the multiple third party sources revealing serious problems that were

 known, or should have been known, in advance of May 14, 2020, the stock price further fell to just

 over $15 per share when markets opened on May 15, 2020.

        85.     By May 20, 2020, a statistician, Zhiyuan Sun, wrote an article specifically about

 Co-Diagnostics’ allegedly 100% accurate Covid-19 test. Sun explained:

        In May, Co-Diagnostics announced its COVID-19 in vitro test had been found to
        have 100% accuracy, 100% specificity (likelihood of preventing a false-negative
        error), and 100% sensitivity (likelihood of preventing a false-positive error), as per
        independent verification in laboratories across the world

                                                  ....

 The devil is in the details

        To start off, Co-Diagnostics came to the conclusion that its test was 100% effective
        on all three diagnostic dimensions (specificity, accuracy, and sensitivity) based on
        studies with small sample sizes. For example, laboratory testing of the Logix test
        kit conducted in Australia involved about 100 COVID-19-positive patients and 100
        COVID-19-negative patients. With a sample size that small, a low error rate, say
        1% to 2%, could be really hard to detect. In fact, the study itself explicitly stated
        that the test could in fact be between 96% to 98% effective, rather than 100%.

        In addition, the testing environment is by no means indicative of the actual
        prevalence of COVID-19 in the population at this point in the pandemic. Among
        the test samples, 50% contained SARS-CoV-2, and obviously, at this point,
        nowhere near half the people in the world have been exposed to the coronavirus.
        "But wait a minute!" the intelligent reader might say. "Nothing in the world is
        perfect, so who cares if a test's results are off by 1% or 3%? Effectiveness of 97%
        is still nothing short of an A-plus. You're just being a devil's advocate, Zhiyuan!"
        Unfortunately, this is one of the cases where it is critical to pay attention to the devil
        in the details. In fact, a 1% or 3% error rate can render a in vitro test almost useless.
        Here's why.

 11
   https://www.fda.gov/news-events/press-announcements/coronavirus-covid-19-update-fda-
 informs-public-about-possible-accuracy-concerns-abbott-id-now-
 point#:~:text=No%20diagnostic%20test%20will%20be,issues%20can%20be%20addressed%20
 quickly.

                                                             SECOND AMENDED CLASS ACTION COMPLAINT
                                                                 CASE NO. 2:20-CV-00368-CMR, PAGE 18
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.906 Page 19 of 29




        Let us assume, for the sake of argument, the true sensitivity of Logix is 98%, and
        its true specificity is also 98%. In other words, the probability of the test delivering
        a false positive is 2%, and the probability of the test returning a false negative is
        also 2%. Both of these values are directly stated as being probable in studies citing
        Logix's range of effectiveness, and they are valid assumptions given that the test
        has not been fully vetted by the FDA or other regulators. It is also common
        knowledge that because there are not enough viral tests for the COVID-19, the
        number of people who have the virus is likely to be significantly higher than official
        figures. For example, it is estimated that up to 4.1% of the residents of Los Angeles
        County have COVID-19 antibodies. Let's use that 4.1% figure in our calculations
        as a measure of prevalence of COVID-19 (a lower prevalence would hurt the test
        even more). Assuming 1 million people are given the Logix test, 41,000 should test
        positive for an ongoing SARS-CoV-2 infection. However, if the test provides a
        false negative 2% of the time, only 98% of those 41,000 -- 40,180 -- would show
        up as positives.

        On the other hand, out of the 959,000 people who were actually negative for the
        virus, a 2% error rate would yield 19,180 cases of false positives -- individuals who
        don't have the disease despite the test saying they do. All told, that makes 59,360
        people getting positive results, but only 40,180 of them would actually be positive.
        That yields a predictive value of 67.7%.

        In other words, if the Logix test only works as well as it does in this scenario -- and
        it's right 98% of the time -- there's still a 1-in-3 chance that the test will indicate
        you have COVID-19 even though you don't! As one can see, a 32.3% false-positive
        error rate isn't very good at all. This problem gets worse if we assume the same
        prevalence, but lower Logix's potential sensitivity and specificity estimates to 95%
        for both. In this scenario, the probability of getting a false positive increases to
        55.2%! While the results are surprising, they nonetheless use the basics of
        conditional probability; here is a calculator in case you want to try it out for
        yourself. Furthermore, a recent New York University study on COVID-19 in vitro
        tests developed by Abbott Laboratories (NYSE:ABT) found them to be widely
        inaccurate and unacceptable for use in patients. Keep in mind, those tests were also
        promoted as having 100% sensitivity and 99.9% specificity in earlier
        investigations. Unfortunately, this just serves to highlight how difficult it is to
        develop an accurate test for diseases with a low rate of prevalence like COVID-19.

        86.     Co-Diagnostics knew that even a highly accurate test—such as 96%, 98%, or even

 99%—was not the same, and not remotely as valuable, as a 100% accurate test. That is because

 having a 100% accurate test would have significantly distinguished Co-Diagnostics from other

 larger, more reputable competitors introducing Covid-19 tests into the marketplace, and because

 the widespread administration of a Covid-19 test that is even minimally inaccurate can have highly


                                                            SECOND AMENDED CLASS ACTION COMPLAINT
                                                                CASE NO. 2:20-CV-00368-CMR, PAGE 19
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.907 Page 20 of 29




 adverse public health consequences. Co-Diagnostics knew this—and so it intentionally issued

 statements to the public to fend off truthful analysis and scientific skepticism about its supposed

 miracle test.
         87.     Other companies selling Covid-19 diagnostic tests, when faced with questions

 about the accuracy of their tests, have provided corrective disclosures. For example, after the FDA

 criticized Abbott Laboratories’ claims that its Covid-19 tests had 99.9% specificity and 100%

 sensitivity, Abbott released a statement explaining that “no test is perfect.”

         88.     Co-Diagnostics could have released a clarifying statement about the accuracy of its

 test or addressed the allegations in public filings or press releases. To date, it has not made any

 clarifying statements regarding its Covid-19 tests’ accuracy.

 IV.     Additional Scienter Allegations

         89.     As alleged herein, Defendants acted with scienter in that Defendants: knew that the

 public documents and statements issued or disseminated in the name of the Company were

 materially false and misleading; knew that such statements or documents would be issued or

 disseminated to the investing public; and knowingly and substantially participated or acquiesced

 in the issuance or dissemination of such statements or documents as primary violations of the

 federal securities laws. As set forth elsewhere herein in detail, Defendants, by virtue of their receipt

 of information reflecting the true facts regarding Co-Diagnostics, their control over, and/or receipt

 and/or modification of Co-Diagnostics’ allegedly materially misleading misstatements and/or their

 associations with the Company which made them privy to confidential proprietary information

 concerning Co-Diagnostics, participated in the fraudulent scheme alleged herein.

         90.     Each of the Individual Defendants directly benefited from the fraudulent

 overstatement of the Company’s technological capabilities in the form of at least the false inflation

 of their own stock and stock options, which Co-Diagnostics insiders have been cashing in on since

 the onset of the pandemic.

         91.     For example, board member Richard Serbin sold nearly $1 million worth of Co-

 Diagnostics’ stock in late May at a time when local news reporters were questioning the accuracy

                                                             SECOND AMENDED CLASS ACTION COMPLAINT
                                                                 CASE NO. 2:20-CV-00368-CMR, PAGE 20
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.908 Page 21 of 29




 of the Co-Diagnostics’ test. Knowing that the Company’s Covid-19 tests were not 100% accurate,

 Serbin deliberately attempted to seize on the artificially high prices before the stock becomes a

 penny stock once more.

        92.     Unusual or large stock sales by corporate insiders serve as circumstantial evidence

 that insiders know that a stock price is artificially high. When company insiders sell stock, federal

 law requires that that they disclose these stock transactions within two business days. This

 disclosure is not just a mere technicality. Investors use these disclosures to determine how

 management feels about the health of a company.

        93.     As a member of the internal audit committee, Serbin should have known that he

 was required to disclose his nearly $1 million transaction within two days. Instead, he waited

 weeks to make such a disclosure.

        94.     This is not the first time Serbin has had trouble following the law. In 2006, Serbin

 pled guilty to defrauding his insurance company by claiming that he could no longer work and was

 entitled to disability. Despite collecting disability, Serbin continued to work, making nearly

 $200,000 in consulting fees annually. He pled guilty to a charge of falsifying records, paid a

 $200,000 civil penalty, paid restitution to his insurance company, had his law license suspended,

 and voluntarily gave up his pharmacist license.

        95.     Other board members also cashed in on the artificially high stock price. For

 example, Eugene Durenard sold nearly $1 million of Co-Diagnostics’ stock in late May 2020.

 Knowing that the Company’s Covid-19 tests were not 100% accurate, Durenard deliberately

 attempted to seize on the artificially high prices before the stock price inevitably plummeted.

        96.     Despite being the chairman of the Company’s audit committee which is tasked with

 monitoring the Company to ensure it follows legal requirements, Durenard failed to report his

 insider stock sales within the two day mandated period.

        97.     Executives of the Company continue to project confidence in the Company’s

 future, but their stock sales suggest otherwise. CEO Dwight Egan and CFO Reed Benson recently

 sold $900,000 and $700,000 worth of Company stock respectively. These officers and directors

                                                           SECOND AMENDED CLASS ACTION COMPLAINT
                                                               CASE NO. 2:20-CV-00368-CMR, PAGE 21
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.909 Page 22 of 29




 know the truth about the Company’s stock and future prospects. They continue to exercise low-

 priced options and dump their stock back into the market at artificially high prices.

 V.     Loss Causation/Economic Loss

        98.     During the Class Period, as detailed herein, Defendants engaged in a scheme to

 deceive the market and a course of conduct which artificially inflated Co-Diagnostics’ stock price

 and operated as a fraud or deceit on Class Period purchasers of Co-Diagnostics stock by

 misrepresenting the Company’s business success and future business prospects. Defendants

 achieved this façade of success, growth and strong future business prospects by misrepresenting

 the Company’s technology, long-term viability, and future prospects. Later, however, when

 Defendants’ prior misrepresentations and fraudulent conduct were disclosed and became apparent

 to the market, Co-Diagnostics stock price fell precipitously as the prior artificial inflation came

 out of Co-Diagnostics’ stock price. As a result of their purchases of Co-Diagnostics stock during

 the Class Period, Lead Plaintiff and other members of the Class suffered economic loss, i.e.,

 damages, under the federal securities laws.

        99.     The economic loss, i.e., damages, suffered by Lead Plaintiff and other members of

 the Class was a direct result of Defendants’ fraudulent scheme to artificially inflate Co-
 Diagnostics’ stock price and the subsequent significant decline in the value of Co-Diagnostics’

 stock when Defendants’ prior misrepresentations and other fraudulent conduct was revealed.

 VI.    Applicability of Presumption of Reliance Fraud on the Market Doctrine

        100.    The markets for Co-Diagnostics’ common stock were open, well-developed, and

 efficient at all relevant times. As a result of these materially false and misleading statements and

 omissions of material fact, Co-Diagnostics’ publicly traded securities traded at inflated prices
 during the Class Period. Lead Plaintiff and other members of the Class purchased or otherwise

 acquired Co-Diagnostics publicly traded securities relying upon the integrity of the market price

 of Co-Diagnostics publicly traded securities and market information relating to Co-Diagnostics

 and have been damaged thereby.


                                                          SECOND AMENDED CLASS ACTION COMPLAINT
                                                              CASE NO. 2:20-CV-00368-CMR, PAGE 22
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.910 Page 23 of 29




        101.    During the Class Period, Defendants materially misled the investing public, thereby

 inflating the price of Co-Diagnostics’ common stock, by publicly issuing false and misleading

 statements and omitting disclosure of material facts necessary to make Defendants’ statements, as

 set forth herein, not false and misleading. Said statements and omissions were materially false and

 misleading in that they failed to disclose material adverse information and misrepresented the truth

 about the Company, its business and operations, as alleged herein.

        102.    At all relevant times, the material misrepresentations and omissions particularized

 in this Complaint directly or proximately caused, or were a substantial contributing cause of, the

 damages sustained by Lead Plaintiff and other members of the Class. As described herein, during

 the Class Period, Defendants made or caused to be made a series of materially false or misleading

 statements about Co-Diagnostics’ business, prospects and operations. These material

 misstatements and omissions had the cause and effect of creating in the market an unrealistically

 positive assessment of Co-Diagnostics and its business, prospects and operations, thus causing the

 Company’s common stock to be overvalued and artificially inflated at all relevant times.

 Defendants’ materially false and misleading statements during the Class Period resulted in Lead

 Plaintiff and other members of the Class purchasing the Company’s common stock at artificially

 inflated prices, thus causing the damages complained of herein.

        103.    At all relevant times, the market for Co-Diagnostics securities was an efficient

 market for the following reasons, among others:

                (a) Co-Diagnostics common stock met the requirements for listing, and was listed
                and actively traded on the NASDAQ, a highly efficient and automated market;

                (b) as a regulated issuer, Co-Diagnostics filed periodic public reports with the SEC
                and NASDAQ;

                (c) Co-Diagnostics regularly communicated with public investors via established
                market communication mechanisms, including regular disseminations of press
                releases on the national circuits of major newswire services and other wide-ranging
                public disclosures, such as communications with the financial press and other
                similar reporting services; and



                                                          SECOND AMENDED CLASS ACTION COMPLAINT
                                                              CASE NO. 2:20-CV-00368-CMR, PAGE 23
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.911 Page 24 of 29




                 (d) Co-Diagnostics was followed by several securities analysts employed by major
                 brokerage firms who wrote reports which were distributed to the sales force and
                 certain customers of their respective brokerage firms. Each of these reports was
                 publicly available and entered the public marketplace.
         104.    As a result of the foregoing, the market for Co-Diagnostics common stock promptly

 digested current information regarding Co-Diagnostics from all publicly available sources and

 reflected such information in the prices of the stock. Under these circumstances, all purchasers of

 Co-Diagnostics common stock during the Class Period suffered similar injury through their

 purchase of Co-Diagnostics common stock at artificially inflated prices and a presumption of

 reliance applies.

 VII.    No Safe Harbor

         105.    The statutory safe harbor provided for forward-looking statements under certain

 circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

 Many of the specific statements pleaded herein were not identified as “forward-looking

 statements” when made. To the extent there were any forward-looking statements, there were no

 meaningful cautionary statements identifying important factors which could cause actual results

 to differ materially from those in the purportedly forward-looking statements. Alternatively, to the

 extent that the statutory safe harbor does apply to any forward-looking statements pleaded herein,
 Defendants are liable for those false forward-looking statements because at the time each of those

 forward-looking statements were made, the particular speaker knew that the particular forward-

 looking statement was false, and/or the forward-looking statement was authorized and/or approved

 by an executive officer of Co-Diagnostics who knew that those statements were false when made.

                                              COUNT I
                           Violation of Section 10(b) of the Exchange Act
                             and Rule 10b-5 Promulgated Thereunder
                           Against Co-Diagnostics and Brent Satterfield
         106.    Lead Plaintiff repeats and reallege each and every allegation contained above as if

 fully set forth herein.

         107.    During the Class Period, Defendants disseminated or approved the materially false



                                                          SECOND AMENDED CLASS ACTION COMPLAINT
                                                              CASE NO. 2:20-CV-00368-CMR, PAGE 24
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.912 Page 25 of 29




 and misleading statements specified above, which they knew or deliberately disregarded were

 misleading in that they contained misrepresentations and failed to disclose material facts necessary

 in order to make the statements made, in light of the circumstances under which they were made,

 not misleading.

         108.    Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made

 untrue statements of material fact and/or omitted to state material facts necessary to make the

 statements not misleading; and (c) engaged in acts, practices, and a course of business which

 operated as a fraud and deceit upon the purchasers of the Company’s common stock during the

 Class Period.

         109.    Lead Plaintiff and the Class have suffered damages in that, in reliance on the

 integrity of the market, they paid artificially inflated prices for Co-Diagnostics common stock.

 Lead Plaintiff and the Class would not have purchased Co-Diagnostics common stock at the prices

 they paid, or at all, if they had been aware that the market prices had been artificially and falsely

 inflated by Defendants’ misleading statements.

         110.    As a direct and proximate result of Defendants’ wrongful conduct, Lead Plaintiff

 and the other members of the Class suffered damages in connection with their purchases of Co-

 Diagnostics common stock during the Class Period.

                                             COUNT II
                           Violation of Section 20(a) of the Exchange Act
                                 Against the Individual Defendants
         111.    Lead Plaintiff repeats and reallege each and every allegation contained above as if

 fully set forth herein.

         112.    The Individual Defendants acted as controlling persons of Co-Diagnostics within

 the meaning of Section 20(a) of the Exchange Act as alleged herein. By reason of their positions

 as officers and/or directors of Co-Diagnostics, and their ownership of Co-Diagnostics stock, the

 Individual Defendants had the power and authority to cause Co-Diagnostics to engage in the

 wrongful conduct complained of herein. By reason of such conduct, the Individual Defendants are


                                                           SECOND AMENDED CLASS ACTION COMPLAINT
                                                               CASE NO. 2:20-CV-00368-CMR, PAGE 25
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.913 Page 26 of 29




 liable pursuant to Section 20(a) of the Exchange Act.

        WHEREFORE, Lead Plaintiff prays for relief and judgment, as follows:

        A.      Determining that this action is a proper class action and certifying Lead Plaintiff as

 Class representatives under Rule 23 of the Federal Rules of Civil Procedure and Lead Plaintiff’s

 counsel as Lead Counsel;

        B.      Awarding compensatory damages in favor of Lead Plaintiff and the other Class

 members against all Defendants, jointly and severally, for all damages sustained as a result of

 Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

        C.      Awarding Lead Plaintiff and the Class their reasonable costs and expenses incurred

 in this action, including counsel fees and expert fees; and

        D.      Such other and further relief as the Court may deem just and proper.

                                     JURY TRIAL DEMAND
        Lead Plaintiff hereby demands a trial by jury.


 DATED: April 7, 2020                  ARMSTRONG TEASDALE

                                              /s/ D. Loren Washburn
                                       D. Loren Washburn

                                       Michael A. Pineiro (pro hac vice)
                                       MARCUS NEIMAN RASHBAUM & PINEIRO LLP
                                       2 South Biscayne Blvd., Suite 2530
                                       Miami, FL 33131

                                       Michael C. Fasano (pro hac vice)
                                       FASANO LAW FIRM, PLLC
                                       2 S. Biscayne Blvd., Suite 2530
                                       Miami, FL 33131

                                       Attorneys for Gelt Trading, Ltd. and Proposed Class




                                                           SECOND AMENDED CLASS ACTION COMPLAINT
                                                               CASE NO. 2:20-CV-00368-CMR, PAGE 26
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.914 Page 27 of 29




                                   CERTIFICATE OF SERVICE
        I hereby certify that on April 7, 2021, I caused a true and correct copy of Respondent’s

 SECOND AMENDED CLASS ACTION COMPLAINT (PROPOSED CLASS ACTION) to

 be sent via the Court’s electronic filing system to the following:

        David W. Scofield
        PETERS SCOFIELD
        7430 CREEK RD STE 303
        SALT LAKE CITY, UT 84093-6160
        Email: dws@psplawyers.com
        Attorneys for Fernando Hernandez

        Ashley Garbe Smith
        AGS LAW PLLC
        5513 W11000 N STE 438
        HIGHLAND, UT 84101
        Email: ashley@agslawfirm.com
        Attorneys for Co-Diagnostics

        James Adam Knorr
        KESLER & RUST
        68 S MAIN ST 2ND FL
        SALT LAKE CITY, UT 84101
        Email: aknorr@keslerrust.com
        Attorneys for Co-Diagnostics

        Ryan B. Hancey
        KESLER & RUST
        68 S MAIN ST 2ND FL
        SALT LAKE CITY, UT 84101
        Email: rhancey@keslerrust.com
        Attorneys for Co-Diagnostics

        Charles Claudio Simpkins
        CARMEL MILAZZO & FELL LLP
        55 W 39TH ST 18TH FL
        NEW YORK, NY 10018
        Attorneys for Co-Diagnostics

        Christopher P. Milazzo
        CARMEL MILAZZO & FELL
        55 W 39TH ST 18TH FL
        NEW YORK, NY 10018
        Email: cmilazzo@cmdllp.com
        Attorneys for Co-Diagnostics
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.915 Page 28 of 29




       Michael D. Nacht
       CARMEL MILAZZO & FEIL LLP
       55 W 39TH ST 18TH FL
       NEW YORK, NY 10018
       Attorneys for Co-Diagnostics

       Zachary J. Weyher
       TRUE WEST
       1716 S 900 E STE A
       SALT LAKE CITY, UT 84105
       801-750-5425
       Email: zachweyher@gmail.com
       Attorney for Movant Wei Jia

       Jon V. Harper
       HARPER LAW PLC
       PO BOX 581468
       SALT LAKE CITY, UT 84158
       (801)910-4357
       Email: jharper@jonharperlaw.com
       Attorneys for Movant Brian T. Petros

       Mark F James
       JAMES DODGE RUSSELL & STEPHENS PC
       10 W BROADWAY STE 400
       SALT LAKE CITY, UT 84101
       801-363-6363
       Fax: 801-363-6666
       Email: mjames@jdrslaw.com
       Attorneys for Movant Co-Diagnostic Investor Group

       Mitchell A. Stephens
       JAMES DODGE RUSSELL & STEPHENS PC
       10 W BROADWAY STE 400
       SALT LAKE CITY, UT 84101
       801-363-6363
       Email: mstephens@jdrslaw.com
       Attorneys for Movant Co-Diagnostic Investor Group

       Phillip Kim
       THE ROSEN LAW FIRM PA
       275 MADISON AVE 40TH FL
       NEW YORK, NY 10016
       Email: pkim@rosenlegal.com
       Attorneys for Movant Co-Diagnostic Investor Group
Case 2:20-cv-00368-JNP-DBP Document 86 Filed 04/07/21 PageID.916 Page 29 of 29




       Marion C. Passmore
       BRAGAR EAGEL & SQUIRE PC
       580 CALIFORNIA ST STE 1200
       SAN FRANCISCO, CA 94194
       415-568-2124
       Email: passmore@bespc.com
       PRO HAC VICE Attorneys for Movant Co-Diagnostic Investor Group

       Melissa A. Fortunato
       BRAGAR EAGEL & SQUIRE PC
       580 CALIFORNIA ST STE 1200
       SAN FRANCISCO, CA 94104
       415-568-2124
       Email: fortunato@bespc.com
       PRO HAC VICE Attorneys for Movant Co-Diagnostic Investor Group

       Brent R. Baker
       PARSONS BEHLE & LATIMER
       201 S MAIN ST STE 1800
       PO BOX 45898
       SALT LAKE CITY, UT 84145-0898
       801-532-1234
       Fax: 801-536-6111
       Email: ecf@parsonsbehle.com
       Attorneys for Movant Tejeswar Tadi

       Katherine M. Lenahan
       FARQUI & FARUQI LLP
       685 THIRD AVE 26TH FLR
       NEW YORK, NY 10017
       212-983-9330
       Fax: 212-983-9331
       Email: klenahan@faruqilaw.com
       PRO HAC VICE Attorneys for Movant Tejeswar Tadi

       Richard W. Gonnello
       FARUQI & FARUQI LLP
       685 THIRD AVE 26TH FLR
       NEW YORK, NY 10017
       Email: rgonnello@faruqilaw.com
       Attorneys for Movant Tejeswar Tadi


                                                  /s/ D. Loren Washburn
